Citation Nr: 0304525	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for Meniere's Disease.  

6.  Entitlement to a compensable rating for hemorrhoids.  

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1971 
to November 1993, at which time he retired with more than 22 
years of active duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from April 1998 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) 
Columbia, South Carolina, Regional Office (RO).  The case was 
remanded by the Board in September 2001 for additional 
development.  

The issue of entitlement to an increased rating for 
spondylolisthesis of L5 on S1 with degenerative changes and 
fracture of the inferior articular facet at L2 is the subject 
of a Remand that follows the Board's decisions as to the 
issues listed above.  


FINDINGS OF FACT

1.  A right shoulder disability is not shown to have been 
present in service, and arthritis of the right shoulder is 
not shown to have been manifested to a compensable degree 
within the first year after the appellant's retirement from 
service.  

2.  A left shoulder disability is not shown to have been 
present in service, and arthritis of the left shoulder is not 
shown to have been manifested to a compensable degree within 
the first year after the appellant's retirement from service.  

3.  The appellant has right knee disability that is shown to 
be related to right knee swelling and pain noted in service.  

4.  The appellant has left knee disability that is shown to 
be related to left knee pain noted in service.  

5.  Medical evidence presented in this case indicates that 
the appellant's Meniere's Disease began during his 22 years 
of service.  

6.  Because the evidence does not reveal that the appellant 
experiences persistent bleeding and secondary anemia, or 
fissures associated with his hemorrhoidal disability, or that 
he has large or thrombotic, hemorrhoids that are irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, his hemorrhoidal disability is no more than 
mild.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by wartime service, nor may arthritis of the right 
shoulder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  

2.  A left shoulder disability was not incurred in or 
aggravated by wartime service, nor may arthritis of the left 
shoulder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2002).  

3.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

4.  A left knee disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

5.  Meniere's Disease was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2002).  

6.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 
38 C.F.R. Part 4, Diagnostic Code 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has disabilities in his 
shoulders and knees which had their origins in service. He 
also contends that his Meniere's Disease is related to ear 
problems for which he was treated in service.  Lastly, he 
claims that his service-connected hemorrhoid disability is 
more severely disabling than currently evaluated, and, 
therefore, warrants a compensable rating.  

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
April 1998 and June 1998 rating decisions, the August 1998 
statement of the case and the November 2002 supplemental 
statement of the case of the evidence necessary to 
substantiate his claims, and of the applicable laws and 
regulations.  In January 2002, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claims.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  Additionally, along with copies of the 
April 1998 and June 1998 rating decisions, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decisions, the statement of the case, the supplemental 
statement of the case, along with the January 2002 VA letter, 
adequately informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA medical treatment records since 
service.  Further, in keeping with the duty to assist, the 
appellant was provided VA examinations in March 2002, April 
2002, and June 2002.  The appellant has not identified any 
additional records that may still be outstanding, and he 
presented testimony regarding his claims at a May 2001 Travel 
Board hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 3.321(b)(1) require that when 
the evidence demonstrates such an exceptional or unusual 
disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the claimant for a 
service-connected disability, the field station shall submit 
the case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for review, with each 
being authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  

I.  Right Shoulder Disability

Service medical records show no complaint or finding of any 
right shoulder disability.  

The report of VA spine examination performed in January 1998 
noted that examination of the appellant's shoulders revealed 
bilateral impingement sign, with full range of motion.  Both 
upper extremities were neurovascularly intact.  The diagnosis 
was bilateral shoulder pain, which the examiner felt was more 
consistent with tendinitis than gouty arthritis.  

At a March 2002 VA joints examination, the appellant gave a 
history of chronic problems with his shoulders from wear and 
tear, for which he had received cortisone injections since 
1995.  He complained of some dull aching pain in his right 
shoulder, particularly with overhead activities.  Forward 
elevation and abduction of the right shoulder was from 0 to 
165 degrees, while there were negative signs of impingement 
in the one, two, and three positions.  Manual testing of the 
rotator cuff and deltoid was 5/5.  The assessment was 
mechanical right shoulder pain without evidence of 
impingement.  A right shoulder X-ray showed mild degenerative 
changes in the acromioclavicular joint.  In an August 2002 
addendum to his March 2002 examination, the examiner opined 
that the appellant's right shoulder disability post dated 
service and, therefore, was not a service-connected injury.  

At his May 2001 Travel Board hearing, the appellant testified 
that he experienced pain in his right shoulder, which was 
treated with Tylenol, and that he had not experienced any 
problems with his joints prior to entering military service.  

While the evidence indicates that the appellant currently 
experiences mechanical pain in his right shoulder, and a 
right shoulder X-ray has shown the presence of degenerative 
joint disease in the shoulder, the Board notes that the 
initial manifestation of a right shoulder problem was several 
years after service.  There is no evidence of arthritis in 
the right shoulder either in service or within the first year 
after service.  Because there is no evidence of a right 
shoulder disability in service or manifestation of arthritis 
in the right shoulder during the first year after his 
retirement from service, and because the VA examiner at the 
March 2002 joints examination did not find any connection 
between the appellant's military service and his current 
right shoulder disability, the Board is unable to identify a 
basis to grant service connection for a right shoulder 
disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a right shoulder disability.  
Instead, he has only offered his own rather general arguments 
and testimony to the effect that he believes that he has a 
right shoulder disability that began in service.  It is noted 
that the appellant has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a right shoulder disability that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

II.  Left Shoulder Disability

Service medical records show no complaint or finding of any 
left shoulder disability.  

The report of the January 1998 VA spine examination noted 
that there was full range of motion in the appellant's 
shoulders, with bilateral impingement sign shown.  The upper 
extremities were neurovascularly intact.  The diagnosis was 
bilateral shoulder pain, which the examiner considered to be 
more consistent with tendinitis than gouty arthritis.  

At the March 2002 VA joints examination, the appellant 
reported chronic problems with his shoulders from wear and 
tear, which had required cortisone injections since 1995.  It 
was noted that he had suffered an acute traumatic rotator 
cuff tear in the left shoulder in a September 2001 motor 
vehicle accident, for which he was still undergoing 
rehabilitation.  Three well-healed arthroscopy portals were 
noted in the left shoulder, and passive range of motion 
testing was from 0 to 165 degrees, with external rotation to 
40 degrees and internal rotation to the L4 body.  The 
assessment was status post traumatic rotator cuff tear with a 
history of degenerative arthrosis.  An X-ray of the left 
shoulder showed mild degenerative changes in the 
acromioclavicular joint and some mild loss of subacromial 
space that might indicate rotator cuff thinning or injury.  
In his August 2002 addendum to the March 2002 examination, 
the examiner opined that the appellant's left shoulder 
disability post dated service and, therefore, was not a 
service-connected injury.  

At his May 2001 Travel Board hearing, the appellant testified 
about problems with left shoulder pain, for which he took 
Tylenol.  He stated that he had experienced no problems with 
his joints prior to entering military service.  

While the evidence indicates that the appellant currently 
experiences left shoulder pain, the Board notes that the 
initial manifestation of a clinically ascertainable left 
shoulder problem was several years after service.  The 
evidence indicates he sustained a left rotator cuff injury in 
a post service motor vehicle accident, and while a left 
shoulder X-ray has revealed the presence of degenerative 
joint disease in the shoulder, the Board notes that is no 
evidence of arthritis in the left shoulder either in service 
or within the first year after service.  Therefore, because 
there is no evidence of a left shoulder disability in service 
or manifestation of arthritis in the left shoulder during the 
first year after his retirement from service, and because the 
VA examiner at the March 2002 joints examination did not find 
any connection between the appellant's military service and 
his current left shoulder disability, the Board is unable to 
identify a basis to grant service connection for a left 
shoulder disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a left shoulder disability.  
Instead, he has only offered his own rather general arguments 
and testimony to the effect that he believes that he has a 
left shoulder disability that began in service.  It is noted 
that the appellant has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a left shoulder disability that is related to military.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

III.  Right Knee Disability

Service medical records show that the appellant gave a 
history of knee pain in March 1974.  He reported a trick 
right knee at a March 1980 examination, with no treatment 
indicated.  In October 1988, he was seen for a complaint of 
swelling in the right knee, and examination revealed effusion 
and crepitus, without edema, erythema, joint line tenderness, 
or valgus/varus stress.  Range of motion was full, and drawer 
and "Strenman" tests were negative.  The assessment was retro 
patellar pain syndrome.  A complaint of pain in the joints of 
the hands and knees since 1986 was reported on at a September 
1989 examination.  It was indicated that treatment with 
Motrin had yielded good results, and that the appellant had 
no complaints or sequelae.  A February 1992 examination 
report noted that the appellant was taking Motrin for 
arthritis in the hands and knees.  

At the March 2002 VA joints examination, the appellant gave a 
history of chronic problems with his knees from wear and 
tear.  He complained of knee pain after walking and standing 
for 10 to 15 minutes, and indicated that he had been taking 
cortisone shots for his knees since 1995.  He reported that 
he experienced locking and popping in his knees, along with 
some giving way, although not often.  He stated that he was 
sometimes awakened at night due to knee pain, and that he was 
bothered by a constant, minor toothache-type pain in his 
knees that became worse in cold and wet weather.  Examination 
revealed medial joint line tenderness, mild patellofemoral 
crepitus, range of motion from 0 to 130 degrees, and stable 
ligaments.  The assessment was bilateral mechanical knee pain 
with medial joint degenerative arthrosis.  An X-ray of the 
right knee showed mild osteoarthritic changes.  In his August 
2002 addendum, the examiner, while noting that the 
appellant's knee complaints dated back to 1995, two years 
after service, stated that "I do think it is likely that his 
knees are at least in part due to years of military history.  
However, I do not think this comprises the majority of his 
complaints."  

At his May 2001 Travel Board hearing, the appellant described 
problems with pain, popping, cracking, stiffness, and 
soreness in his knees.  He testified that he had not 
experienced any problems with his knee joints prior to 
entering military service, and that he was using Tylenol to 
treat his joint pains.  

After carefully evaluating the evidence presented in this 
case, the Board finds that there is an approximate balance 
between the positive and negative evidence with regard to 
whether the appellant's current right knee disability is 
related to service.  While the evidence suggests that the 
right knee pain in service was acute and transitory, and 
shows that arthritis was not demonstrated in the right knee 
until several years after service, the Board notes that the 
positive evidence includes knee pain in service, X-ray 
evidence of arthritis in the right knee at the present time, 
and the March 2002 VA physician's opinion that the 
appellant's knees are at least in part due to years of 
military service.  Because benefit of the doubt is accorded a 
veteran under 38 U.S.C.A. § 5107 when the evidence is in 
equipoise, and the Board finds that the evidence to be in 
equipoise as to the origin of the appellant's right knee 
disability, service connection is warranted for a right knee 
disability.  

IV.  Left Knee Disability

While service medical records do not show any treatment or 
diagnosis of any left knee disability, the appellant gave a 
history of knee pain in March 1974.  The September 1989 
examination report noted a complaint of pain in the joints of 
the hands and knees since 1986.  It was indicated that 
treatment with Motrin had yielded good results, and that the 
appellant had no complaints or sequelae.  The February 1992 
examination report noted that the appellant was taking Motrin 
for arthritis in the hands and knees.  

At the March 2002 VA joints examination, the appellant gave a 
history of chronic problems with his knees from wear and 
tear.  He complained of knee pain after walking and standing 
for 10 to 15 minutes, and indicated that he had been taking 
cortisone shots for his knees since 1995.  He reported that 
he experienced locking and popping in his knees, along with 
some giving way, although not often.  He stated that he was 
sometimes awakened at night due to knee pain, and that he was 
bothered by a constant, minor toothache-type pain in his 
knees that was worse with cold and wet weather.  Examination 
revealed medial joint line tenderness, mild patellofemoral 
crepitus, range of motion from 0 to 130 degrees, and stable 
ligaments.  The assessment was bilateral mechanical knee pain 
with medial joint degenerative arthrosis.  An X-ray of the 
left knee showed mild osteoarthritic changes.  In his August 
2002 addendum, the examiner, while noting that the 
appellant's knee complaints dated back to 1995, which was two 
years after service, stated that "I do think it is likely 
that his knees are at least in part due to years of military 
history.  However, I do not think this comprises the majority 
of his complaints."  

At his May 2001 Travel Board hearing, the appellant described 
his problems with pain, popping and cracking, stiffness, and 
soreness in both knees.  He testified that he had not 
experienced any problems with his knee joints prior to 
entering military service, and that he was using Tylenol to 
treat his joint pains.  

After carefully evaluating the evidence presented in this 
case, the Board finds that there is an approximate balance 
between the positive and negative evidence with regard to 
whether the appellant's current left knee disability is 
related to service.  While the evidence suggests that the 
left knee pain in service was acute and transitory, and shows 
that arthritis was not demonstrated in the left knee until 
several years after service, the Board notes that the 
positive evidence includes knee pain in service, X-ray 
evidence of arthritis in the left knee at the present time, 
and the March 2002 VA physician's opinion that the 
appellant's knees are at least in part due to years of 
military history.  Because benefit of the doubt is accorded a 
veteran under 38 U.S.C.A. § 5107 when the evidence is in 
equipoise, and the Board finds that the evidence to be in 
equipoise as to the origin of the appellant's left knee 
disability, service connection is warranted for a left knee 
disability.  



V.  Meniere's Disease

Service medical records show that the appellant complained of 
diarrhea, nausea, and dizziness when treated for back 
problems in January 1984.  

At a February 1998 VA ear examination, the appellant gave a 
history of problems with Meniere's Disease for the past 20 
years.  He described vertigo, fullness of the ears, tinnitus, 
and hearing loss, and he indicated that episodes would last 
from fifteen minutes to three hours and were accompanied by 
nausea, vomiting, and what he described as grand mal 
seizures.  The assessment was Meniere's Disease, greater on 
the left that was being treated successfully with Benadryl 
and Scopolamine.  

VA medical records dated from 1991 to 2001 included treatment 
for Meniere's Disease.  

At an April 2002 VA ear examination, the examiner diagnosed 
Meniere's Disease with typical exacerbations under good 
control.  He opined that the disease as likely as not did 
begin during the appellant's military service, but that 
because it is a disease of unknown etiology, the cause of it 
certainly could not be placed on anything that occurred 
during service.  

After carefully considering the evidence, that Board finds 
that there is a balance of the positive and negative evidence 
with regard to the appellant's claim that his Meniere's 
Disease began in service.  While there was no manifestation 
of the disease in service, he has been diagnosed with the 
disease since February 1998, he had complaints of 
symptomatology in service that are identified with the 
disease, and a VA physician has opined that the disease as 
likely as not began in service.  Therefore, because the Board 
finds the evidence to be in equipoise, and benefit of the 
doubt is extended to a veteran when the evidence is such, 
service connection is warranted for Meniere's Disease.  



VI.  Hemorrhoids

Service medical records show that the appellant was treated 
for hemorrhoids on several occasions, beginning in February 
1971.  In March 1978, he complained of hemorrhoids, 
constipation, and mild rectal bleeding.  An October 1979 
record noted a thrombotic external hemorrhoid at two o'clock.  
In October 1981, he gave a history of acute flare-ups of his 
hemorrhoids with bleeding.  An August 1984 examination report 
noted asymptomatic hemorrhoids.  The appellant was treated 
for a small, asymptomatic, external hemorrhoid in October 
1987.  

At a January 1998 VA rectal and anus examination, the 
appellant gave a history of hemorrhoids since 1972.  He 
indicated that his hemorrhoids would bother him about two 
times a month and would itch.  He stated that he would 
resolve his hemorrhoids with the use of over-the-counter 
creams.  Examination revealed nontender, external 
hemorrhoids, sitting and supine.  

At the June 2002 VA genitourinary examination, the appellant 
gave a history of hemorrhoids since 1970 and stated that 
flare-ups were treated symptomatically with ProctoFoam, sitz 
baths, and stool softener.  He stated that he would 
experience rectal bleeding two to three times a year, and 
that his hemorrhoids would become worse with constipation and 
a change in diet.  He indicated that he followed a high fiber 
diet and drank enough water to soften his stools.  There was 
history of a colonoscopy about 2000, which resulted in the 
removal of some benign internal polyps and the identification 
of some small hemorrhoids.  There was also history of 
surgical removal of an external polyp.  The appellant 
reported that he was currently using ProctoFoam and Colace to 
treat his hemorrhoids, that he did not have stool 
incontinence, and that he did not wear a diaper because he 
"could hold."  Examination revealed a normal sphincter 
tone, negative hemoccult, and no fissure, ulceration, or 
external polyps.  Proctoscopic examination revealed internal 
hemorrhoids.  No edema was seen in the extremities.  The 
assessment was internal hemorrhoids.  

Service connection was granted for hemorrhoids by a July 1994 
rating decision, which assigned a noncompensable rating under 
Diagnostic Code 7336, effective December 1, 1993.  

When either internal or external hemorrhoids are associated 
with persistent bleeding and secondary anemia, or with 
fissures, a 20 percent evaluation is assigned.  If the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent evaluation is assigned.  For mild or moderate 
hemorrhoids, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  

Because the evidence in this case does not demonstrate that 
persistent bleeding and secondary anemia, or fissures are 
associated with the appellant's hemorrhoid disability, or 
that there is evidence of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, that suggest 
frequent recurrences, the Board concludes that he has no more 
than a mild hemorrhoidal disability.  Therefore, the Board is 
unable to identify a basis to grant a compensable rating for 
hemorrhoids.   

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his hemorrhoids.  He has also offered his own rather 
general arguments to the effect that he believes that his 
hemorrhoidal disability has worsened.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his 
hemorrhoidal disability warrants a compensable rating.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, the evidence of 
record does not indicate the appellant is frequently 
hospitalized for his hemorrhoid disability, nor is there 
indication that the disability results in a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).  


ORDER

Service connection is denied for a right and a left shoulder 
disability.  

Service connection is granted for a right knee disability, a 
left knee disability, and Meniere's Disease.  

A compensable rating for hemorrhoids is denied.  





REMAND

The Court has held that where the Board finds a notice of 
disagreement has been submitted from a matter which has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  In September 2001, the Board 
remanded this case for the appellant to be issued a statement 
of the case as to the issue of entitlement to an increased 
rating for his service-connected back disability.  However, 
the claims folder does not show that the RO has issued such 
statement of the case, although it did grant a 40 percent 
rating for the back disability in a November 2002 rating 
decision. The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the RO must comply with 38 C.F.R. § 20.200.  

Accordingly, the issue of entitlement to an increased rating 
for the appellant's service-connected back disability is 
REMANDED for the following actions:  

1. The RO should review the claims folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, is completed. In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully satisfied.  

2.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to an increased rating for the 
appellant's service-connected back disability.  
He should be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should allow the 
appellant the requisite period of time for a 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

